Case 7:19-cv-00669-LSC Document 175 Filed 08/07/20 Page 1 of 14            FILED
                                                                  2020 Aug-07 AM 09:10
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA
Case 7:19-cv-00669-LSC Document 175 Filed 08/07/20 Page 2 of 14
Case 7:19-cv-00669-LSC Document 175 Filed 08/07/20 Page 3 of 14
Case 7:19-cv-00669-LSC Document 175 Filed 08/07/20 Page 4 of 14
Case 7:19-cv-00669-LSC Document 175 Filed 08/07/20 Page 5 of 14
Case 7:19-cv-00669-LSC Document 175 Filed 08/07/20 Page 6 of 14
Case 7:19-cv-00669-LSC Document 175 Filed 08/07/20 Page 7 of 14
Case 7:19-cv-00669-LSC Document 175 Filed 08/07/20 Page 8 of 14
Case 7:19-cv-00669-LSC Document 175 Filed 08/07/20 Page 9 of 14
Case 7:19-cv-00669-LSC Document 175 Filed 08/07/20 Page 10 of 14
Case 7:19-cv-00669-LSC Document 175 Filed 08/07/20 Page 11 of 14
Case 7:19-cv-00669-LSC Document 175 Filed 08/07/20 Page 12 of 14
Case 7:19-cv-00669-LSC Document 175 Filed 08/07/20 Page 13 of 14
Case 7:19-cv-00669-LSC Document 175 Filed 08/07/20 Page 14 of 14
